1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ANDY K. ONWUKA,                    Case No. SACV 18-0831 AG (SS)

12                     Plaintiff,       ORDER ACCEPTING FINDINGS,

13        v.                            CONCLUSIONS AND RECOMMENDATIONS

14   JASON BOGOSIAN, et al.,            OF UNITED STATES MAGISTRATE

15                     Defendants.      JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed all the

18   records and files herein and the Report and Recommendation of the

19   United States Magistrate Judge.   The time for filing Objections to
20   the Report and Recommendation has passed and no Objections have

21   been received.    On August 5, 2019, the Report and Recommendation

22   was returned to the Court as undeliverable, with a stamp indicating

23   that Plaintiff is no longer in custody.     Plaintiff has failed to

24   update his address of record, despite having been advised of his

25   responsibility to do so.   Accordingly, the Court accepts and adopts

26   the findings, conclusions and recommendations of the Magistrate

27   Judge.

28
1         IT IS ORDERED that Judgment shall be entered dismissing this

2    action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order and the Judgment herein on Plaintiff at his current address

6    of record.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10   DATED:       September 22, 2019
11

12                                         ANDREW J. GUILFORD
                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                       2
